DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 07, 2021 has been entered.
 
Status of the Claims
Amendment filed December 07, 2021 is acknowledged. Claims 1 and 15-17 have been amended. Non-elected Invention and/or Species, Claims 4-11 and 17-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of the elected Group I, Species 1, claims 1-3 and 12-16 follows.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 12-14 and 16 are rejected under 35 U.S.C. 103 as obvious over YOSHIDA (JP. Pub. No. 2000-208760) in view of KOUJI et al. (JP. Pub. No. 2009-170746), both of record, and KIKKAWA (US Patent No. 5,952,672). 

a substrate (1); 
a first contact layer (8) on the substrate (1);
a buffer layer (2) provided between the first contact layer (8) and the substrate (1); 
a channel layer (5) on the first contact layer (8); 
a barrier layer (7) on the channel layer (5); 
a gate electrode (G) formed around a perimeter of the barrier layer (7) in a planar view; 
wherein a bottom surface of the gate electrode (G) is provided in a plane above a top surface of the first contact layer (8);
a second contact layer (9) on the channel layer (5),
wherein a top surface of the gate electrode (G) is provided in a plane above the top surface of the second contact layer (9);
a first electrode (D) on the first contact layer (8); and 
a second electrode (S) on the second contact layer (9),
wherein the channel layer (5) and the barrier layer (7) are formed of Ga based materials, respectively. (See FIGs. 3-4).

Regarding “planar view”, although YOSHIDA does not show a planar view of the semiconductor device, however, since the gate electrode G of YOSHIDA is formed around the perimeter of the on barrier layer 7, the limitation “a gate electrode formed around a perimeter of the barrier layer in a planar view” is met. 

Therefore, the limitation “a gate electrode formed around a perimeter of the barrier layer in a planar view” is met. 

Thus, YOSHIDA is shown to teach all the features of the claim with the exception of explicitly disclosing the planar view of the semiconductor device; and the channel layer and the barrier layer are formed of GaAs and InGaP, respectively. 
However, KOUJI teaches a semiconductor device including: 
a gate electrode (150) formed around a perimeter of the barrier layer (140) in a planar view, 
wherein a top surface of the gate electrode (150) is provided in a plane above the top surface of the second contact layer (260). (See FIG. 15).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the gate electrode of YOSHIDA surround the perimeter of the barrier layer in the planar view as taught by KOUJI to provide the gate electrode on the channel without departing from the scope of either YOSHIDA or KOUJI. 
Note that, the protrusion 181, FIG. 15, is opposite to the recess, FIG. 14b, thus, the gate electrode, on the planar view FIG. 14a, is formed outside of the barrier layer, thus surround the barrier layer on planar view. 

Further, KIKKAWA teaches a semiconductor device including:

a barrier layer (108) on the channel layer (106), 
wherein the channel layer (106) and the barrier layer (108) are formed of GaAs and InGaP, respectively. (See FIG. 10).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the channel layer and the barrier layer of YOSHIDA utilizing materials consisting of GaAs and InGaP, respectively, as taught by KIKKAWA to provide a field effect transistor having high performance.  
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.
       
 With respect to claim 2, in view of KOUJI, a C-axis direction of a crystal of the channel layer (130) is substantially perpendicular to a side surface of the channel layer. 
With respect to claim 3, in view of KOUJI, the first electrode (170) is disposed around at least three sides of the channel layer (181) in planar view. (See FIG. 14).   
With respect to claim 12, the gate electrode (G) and the second electrode (S) of YOSHIDA are between first (left) and second (right) portions of the first electrode (D).  
With respect to claim 13, the at least one side surface of the barrier layer (7) of YOSHIDA includes a first side surface (left) and a second side surface (right), and wherein the 
With respect to claim 14, the second electrode (S) of YOSHIDA is between the first (left) and second (right) portions of the gate electrode (G).  

With respect to claim 16, YOSHIDA teaches an electronic apparatus substantially as claimed, including: a semiconductor device, wherein the semiconductor device includes: 
a substrate (1); 
a first contact layer (8) on the substrate (1); 
a channel region (5) on the first contact layer (8); 
a barrier layer (7) on the channel region (5); 
a gate electrode (G) formed around a perimeter of the barrier layer (7) in a planar view; 
wherein a bottom surface of the gate electrode (G) is provided in a plane above a top surface of the first contact layer (8);
a second contact layer (9) on the channel layer (5),
wherein a top surface of the gate electrode (G) is provided in a plane above the top surface of the second contact layer (9);
a first electrode (D) on the first contact layer (8); and 
a second electrode (S) on the second contact layer (5),
wherein the channel layer (5) and the barrier layer (7) are formed of materials from a group consisting of Ga based materials, respectively. (See FIGs. 3-4).


As shown in FIG. 4, the top surface of gate electrode (G) is provided in a plane above the top surface of the second contact layer (9). 
Therefore, the limitation “a gate electrode formed around a perimeter of the barrier layer in a planar view” is met. 

Thus, YOSHIDA is shown to teach all the features of the claim with the exception of explicitly disclosing the planar view of the semiconductor device; and the channel layer and the barrier layer are formed of materials from a group consisting of GaAs and AlGaAs, respectively. 
However, KOUJI teaches a semiconductor device including: 
a gate electrode (150) formed around a perimeter of the barrier layer (140) in a planar view, 
wherein a top surface of the gate electrode (150) is provided in a plane above the top surface of the second contact layer (260). (See FIG. 15).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the gate electrode of YOSHIDA surround the perimeter of the barrier layer in the planar view as taught by KOUJI to provide the gate electrode on the channel without departing from the scope of either YOSHIDA or KOUJI. 

Further, KIKKAWA teaches a semiconductor device including:
a channel layer (106); and
a barrier layer (108) on the channel layer (106), 
wherein the channel layer (106) and the barrier layer (108) are formed of GaAs and InGaP, respectively. (See FIG. 10).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the channel layer and the barrier layer of YOSHIDA utilizing materials consisting of GaAs and InGaP, respectively, as taught by KIKKAWA to provide a field effect transistor having high performance.  
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA ‘760 in view of IWAMMATSU et al. (US Patent No. 5,656,842) of record, and KIKKAWA ‘672.
YOSHIDA teaches an electronic part substantially as claimed including: 

a substrate (1); 
a first contact layer (8) on the substrate (1); 
a channel layer (5) on the first contact layer (8); 
a barrier layer (7) on at least one side surface of the channel layer (5); 
a gate electrode (G) formed around all a perimeter of the barrier layer (7) in a planar view; 
wherein a bottom surface of the gate electrode (G) is provided in a plane above a top surface of the first contact layer (8);
a second contact layer (9) on the channel layer (5),
wherein a top surface of the gate electrode (G) is provided in a plane above the top surface of the second contact layer (9);
a first electrode (D) on the first contact layer (8); and 
a second electrode (S) on the second contact layer (9),
wherein the channel layer (5) and the barrier layer (7) are formed of materials from a group consisting of Ga based materials, respectively. (See FIGs. 3-4).

Regarding “planar view”, although YOSHIDA does not show a planar view of the semiconductor device, however, since the gate electrode G of YOSHIDA is formed around the perimeter of the on barrier layer 7, the limitation “a gate electrode formed around a perimeter of the barrier layer in a planar view” is met. 
As shown in FIG. 4, the top surface of gate electrode (G) is provided in a plane above the top surface of the second contact layer (9). 


Although YOSHIDA does not show a planar view of the semiconductor device, However, since the gate electrode G of YOSHIDA is formed around all the perimeter of the barrier layer 7, the limitation “a gate electrode formed around all a perimeter of the barrier layer in a planar view” is met. As shown in FIG. 4, the top surface of gate electrode (G) is provided in a plane above the top surface of the second contact layer (9).

Thus, YOSHIDA is shown to teach all the features of the claim with the exception of explicitly disclosing the planar view of the semiconductor device; an insulating layer provided to cover the barrier layer and the gate electrode; and the channel layer and the barrier layer are formed of materials from a group consisting of GaAs and AlGaAs, respectively.
However, IWAMMATSU teaches a semiconductor device including:
a substrate (1); 
a channel layer (10);  
a barrier layer (5) on the channel layer (10); 
a gate electrode (4) formed around all a perimeter of the barrier layer (5) in a planar view; and
an insulating layer (22) provided to cover the barrier layer (5) and the gate electrode (4). (See FIG. 1, 2). 
 


Further, KIKKAWA teaches a semiconductor device including:
a channel layer (106); and
a barrier layer (108) on the channel layer (106), 
wherein the channel layer (106) and the barrier layer (108) are formed of GaAs and InGaP, respectively. (See FIG. 10).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the channel layer and the barrier layer of YOSHIDA utilizing materials consisting of GaAs and InGaP, respectively, as taught by KIKKAWA to provide a field effect transistor having high performance.  
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/ANH D MAI/Primary Examiner, Art Unit 2829